DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Peterson (Reg. No. 58,315) on December 16, 2021.

The application has been amended as follows: 
	Claim 2, line 3 (Amended) “collection shroud is connected to [[a handheld]] the hand held circular saw, the dust collection passage extends…”	Claim 3, line 4 (Amended) “a metal mounting bracket which is attached to the shroud body and the mounting flange, wherein the mounting”	Claim 3, line 9 (Amended) “wherein, when the dust collection shroud is attached to [[a]] the hand held circular saw, a…”	Claim 7 (Amended) “wherein the plurality of projections comprises a first group of projections which extend inwardly into the dust collection chamber from the left side wall a second group of projections which extend inwardly into the dust collection chamber from the right side wall and create a gap between opposing projection ends, and wherein, when the dust collection shroud is attached to [[a]] the hand held circular saw, a saw blade is positioned in the gap between the opposing projection ends.”	Claim 9, line 2 (Amended) “shroud is connected to [[a]] the hand held circular saw, the saw blade hood is positioned inside of a…”	Claim 9, lines 4-5 (Amended) “of [[the front]] a front portion of the stationary upper blade guard and such that an outer front surface of the front wall of the saw blade hood is positioned adjacent an inner surface of the front portion of the upper blade guard.”	Claim 12, line 18 (Amended) “a screw which passes through the mounting flange and the first leg of the mounting bracket;”
	Claim 13 (Amended) “The dust collection shroud of claim 12, wherein, when the dust collection shroud is mounted to [[a]] the hand held circular saw…”	Claim 16, line 5 (Amended) “rotation of a circular saw blade of the hand held circular saw, the [[fingers]] projections are located after the opening to the dust collection…”	Claim 17, line 4 (Amended) “saw blade hood, wherein the side of the saw blade hood to which the second leg of the mounting bracket is attached is one of the left or right sides of the saw blade hood.”	Claim 18, line 3 (Amended) “projections relative to the opening.”	Claim 19 (Amended) “The dust collection shroud of Claim [[16]] 12, wherein the shroud comprises a first group of projections which extend inwardly into the dust a second group projections which extend inwardly into the dust collection chamber from a right side of the saw blade hood and create a gap between ends of opposing projections, [[and]] wherein, when the dust collection shroud is in use, a saw blade is positioned in the gap between the ends of the opposing projections, and wherein the side of the saw blade hood to which the second leg of the mounting bracket is attached is one of the left or right sides of the saw blade hood.”	Claim 20, lines 18-20 (Amended) “wherein, when the dust collection shroud is connected to a hand held circular saw for use, the position at which the first group of projections and the second group of projections are attached to the saw blade hood [[at a position]] is above the opening to the dust collection passage.”	Claim 23, lines 6-9 (Amended) “which extends from the first leg towards the saw blade hood, and a second leg which is attached to the one of the left side or the right side of the saw blade hood, a screw which passes through the mounting flange and the first leg of the mounting bracket, and wherein, when the dust collection shroud is attached to [[a]] the hand held circular saw, a circular…”	Claim 24 (Amended) “when the dust collection shroud is connected to [[a]] the hand held circular saw, the saw blade hood is positioned inside of a circular saw stationary upper blade guard such that a top of the saw blade hood is above a bottom of [[the]] a front of the stationary upper blade guard and such that an outer front surface of the front of the saw blade hood is positioned against an inner surface of the front of the upper blade guard--.--”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	Examiner notes the Dofher (US Patent 8,061,344) and Buser (US Patent 6,557,261) references are the closest prior art on the record. 	While Dofher discloses a shroud (100, 102) for a circular cutting saw type device, wherein a lower portion of the shroud (100) is received within an upper portion of the shroud which acts as a shield for the cutting tool (18), wherein the lower portion of the shroud has a mounting flange (77) and the upper portion has a mounting bracket (79) and a clamping screw (80) that passes through the mounting bracket (79) to clamp the (mounting flange (77) and thus the lower portion of the shroud (100) in place relative to the upper portion of the shroud (102), Examiner notes Dofher has a number of deficiencies with regards to the claimed invention, including the dust collection passage and vacuum port (108) are positioned on the upper portion of the shroud, rather the portion of the shroud provided with the mounting flange, and wherein the mounting flange and mounting bracket are not positioned together on the shroud to as to position and hold the shroud inside of a stationary upper blade guard on the cutting tool. More specifically, the reference fails to disclose a mounting bracket with a first leg, a second leg and a horizontal portion, wherein mounting bracket is attached to the shroud body and the mounting flange (as per Claim 3) or a screw which passes through the mounting flange and the first leg of the mounting bracket (as per Claim 12). 	Additionally, Buser (US Patent 6,557,261), which was previously cited in the Information Disclosure Sheet received on May 18, 2020, discloses multiple embodiments of a dust collection shroud (14, 24 in fig. 1 or 311, 321 in fig. 6) that works .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Wilderson (US Patent 1,830,151) discloses a dust collector and guard (figs. 1 and 2) for a saw with a vacuum connection (23) extends from a circular saw upper blade guard (2) and two lower movable shroud elements (11, 15) positioned within the upper blade guard (2).	● Krieger (US Patent 1,833,785) discloses a portable power saw (fig. 1) with a vacuum port (3) attached to a foot plate and adjacent to circular saw stationary blade guard of the power saw.	● Cummins (US Patent 3,091,851) discloses a cast cutter with a dust collection .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        December 16, 2021


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        12/17/2021